t c memo united_states tax_court derwyn joseph booker petitioner v commissioner of internal revenue respondent docket no filed date derwyn joseph booker pro_se julie m t foster for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure year1 deficiency additions to tax sec_6653 a sec sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure increased interest under sec_6621 was imposed percent of the interest payable with respect to the portion of the underpayment attributable to negligence after concessions the issues for decision are whether petitioner is entitled to claimed deductions and a claimed investment_tax_credit for taxable_year in connection with his participation in the century concepts inc master video game leasing program we hold that he is not whether petitioner is liable for the negligence additions to tax under sec_6653 and for the taxable years at issue we hold that he is findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in corpus christi texas at the time the petition was filed in the instant case in petitioner participated in the century concepts inc master video game leasing program in century concepts inc century concepts or century was ostensibly in the business of leasing master computer video games from which the lessee could reproduce copies and offer such copies for sale to retail establishments either directly or through a distributor century concepts acquired low-quality master video games manufactured by general masters corp of los angeles general masters that were not designed for commercial use using promissory notes century acquired the masters at highly inflated values century then leased the masters to its investors for the sole purpose of allowing these individuals to as its brochure explains benefit from large investment tax_credits with a one time lease payment century elected to have the investment_tax_credit flow to its lessees the investment_tax_credit is based upon the value of the equipment leased century assigned highly inflated values to the subject masters the lessees are required to make a one-time payment upon entering into the lease transaction the lessees then enter into an agreement with a distributor provided to them by century for the alleged marketing of the video games century's brochure explaining the leasing of master video games specifically states that century concepts was founded for the purpose of marketing tax-advantaged equipment leases to its investors the brochure totals three pages discussing only in general terms the video game market the brochure does not specifically address the master video games that century intends to lease their quality nor any other facets of the program the brochure does however strongly emphasize the benefits to be derived from the investment_tax_credit also included in century's promotional materials was a legal opinion and a document entitled closing documents the legal opinion totals pages and is entirely devoted to the tax consequences of entering into the century concepts leasing program including the tax benefits possible challenge by the irs litigation and the various federal tax penalties that may be applicable the closing documents totals pages of which nine pages are devoted solely to tax considerations one page discusses how to lease a master five pages consist of sample tax forms and the remainder consists of other sample forms and a table of contents in the closing documents century states that the fair_market_value of the masters equals dollar_figure and goes on to mention that the the total write-off ratio is approximately based on the investment_tax_credit and total business_expense write-offs there is no meaningful analysis contained anywhere in the promotional materials of the potential nontax economic profitability of the century concepts leasing program also the materials are devoid of any information of substance regarding the marketability of the masters or any information concerning how master video games can be marketed on date petitioner entered into an equipment lease with century concepts for the lease of a master video game called techno sport toboggan petitioner entered into the lease transaction under the entity name b b b ltd petitioner had a 30-percent interest in the lease the lease required an initial payment of dollar_figure petitioner's portion totaled dollar_figure petitioner executed a promissory note in the amount of dollar_figure for his participation under the lease agreement also on date petitioner entered into a computer_program employment agreement agreement with ala enterprises inc ala providing for distribution of techno sport toboggan the agreement provided that ala manufacture copies of the video game for an advance_payment of dollar_figure petitioner's share of that payment totaled dollar_figure on date petitioner entered into an equipment lease with century for the lease of a master video called monsoon petitioner entered into the lease transaction through the entity name bays enterprises ltd bays the lease required an initial payment of dollar_figure petitioner's portion of that payment totaled dollar_figure petitioner executed a promissory note in the amount of dollar_figure for his participation under the lease agreement also on date petitioner entered into a computer_program employment agreement agreement with ala enterprises inc ala providing for distribution of monsoon the terms are identical to those under the agreement covering techno sport toboggan before entering into the lease and distribution agreements petitioner made no independent investigation of century concepts beyond reviewing the promotional materials provided by century petitioner did not obtain a lawyer an accountant a c p a or any other professional to review the documents before signing petitioner obtained no independent appraisals of the masters before signing the agreements and received the appraisals provided by century only after entering into the lease and distribution agreements century provided lessees two appraisals for each master video game on date videlect inc provided century with an appraisal of techno sport toboggan with a listed fair_market_value of dollar_figure on date wbw appraisals provided century with an appraisal of techno sport toboggan with a listed fair_market_value of dollar_figure on date videlect inc provided century with an appraisal of monsoon with a listed fair_market_value of dollar_figure nso inc provided century with an undated appraisal of monsoon listing as its fair_market_value dollar_figure videlect's appraisals are identical with the exception of the names of the masters petitioner never received a copy of the monsoon master petitioner did receive three copies of the techno sport toboggan master one was given to the irs and the other two are unopened in their original packaging petitioner had no experience in the computer video game market before his involvement with century concepts and in fact describes himself as not computer literate petitioner made no attempt to market either of the video games other than through ala no video games were sold in on date petitioner received the first and only payment from ala in the amount of dollar_figure representing income earned from the sale of copies of the video games on his federal_income_tax return petitioner computed an investment_tax_credit in connection with his involvement with century concepts in the amount of dollar_figure of which dollar_figure was claimed with respect to the unused portion was carried back to taxable years through petitioner claimed deductions in the amount of dollar_figure on schedule c of his return with respect to century concepts petitioner received a refund in the amount of dollar_figure with respect to taxable_year issue century concepts opinion sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in order to establish entitlement to deductions and credits taxpayers have the burden of proving that they meet the statutory requisites 292_us_435 sec_38 allows a credit for investment in certain depreciable_property the amount of the credit is limited to a percentage of a taxpayer’s qualified_investment in sec_38 property sec_46 qualified_investment in new property is a percentage of the property’s basis generally its cost sec_46 sec_1012 the lessor of the property here century concepts may elect to pass through the credit to the lessee here petitioner and the lessee generally is treated as having acquired the property for its fair_market_value sec_48 it is well settled that to constitute a trade_or_business the activity must be engaged in with an actual and honest objective of making a profit 934_f2d_573 5th cir affg tcmemo_1989_687 91_tc_838 86_tc_1326 absent an actual and honest profit objective tax deductions relating to an investment are limited under sec_183 to the income generated from the activity 78_tc_642 affd without opinion 702_f2d_1205 d c cir although a reasonable expectation of profit is not required the taxpayer must have the objective of realizing a profit drobny v commissioner supra pincite 72_tc_659 in this context profit means economic profit independent of tax savings drobny v commissioner supra pincite 85_tc_237 the existence of the required profit objective is determined by the objective of the entity which has control_over the activity under scrutiny drobny v commissioner supra pincite thus the existence of a profit objective of a partnership is determined at the partnership level agro science co v commissioner supra pincite the existence of a profit objective of a joint_venture is determined at the joint_venture level 78_tc_471 affd 722_f2d_695 11th cir resolution of whether a taxpayer engages in an activity with the requisite intention of making a profit is one of fact to be resolved on the basis of all the facts and circumstances agro science co v commissioner supra pincite 91_tc_371 drobny v commissioner supra pincite in making this determination more weight must be given to the objective facts than to the taxpayer's mere after-the-fact statements of intent agro science co v commissioner supra pincite 85_tc_557 sec_1_183-2 income_tax regs petitioner made no independent investigation of century concepts prior to his participation he did not obtain the services of any professional to review the leasing documents before signing petitioner failed to obtain any independent appraisals of the masters and in fact never received a copy of one master and never opened the copy he did have of the other the appraisals provided by century were wholly inadequate the videlect appraisals are identical word for word with the only exception being the names of the different games one appraisal is not even dated petitioner testified that he has no experience in the computer game market and is in fact not computer literate petitioner made no attempt to market the video games other than through ala and in fact received no income from the sale of any games until date at which time he received a total of dollar_figure the promotional materials petitioner relied upon prior to participating in the lease program focus extensively on the tax benefits of entering into such a venture and contain no substantive analysis of the economic profitability of the program the materials advertise a write-off ratio of at least with a one-time lease payment and essentially no further action on the part of the investor respondent submitted the report of mr joshua w denham of rancho palos verdes california as her expert witness in the instant case we evaluate expert opinions in light of the demonstrated qualification of the expert and all other evidence of value 480_f2d_171 9th cir affg 54_tc_493 86_tc_547 we find mr denham's report and testimony to be credible we find that based upon mr denham's expert report and testimony the master video games at issue had little or no value mr denham stated in his report that the games were not of commercial quality the play of the games is too slow the sound effects and graphics are poor and the challenge is minimal and simplistic in short the games were not manufactured with the intent of marketing them commercially in fact as mr denham states the game packages did not contain any trademarks or any other evidence indicating that the games were protected from being copied by other game producers we find that the absence of a trademark implies that the producer or owner placed no value on the games any serious producer would have his or her product protected century obtained the masters from general masters corp mr denham found that general masters primarily developed video games for the purpose of selling them for use in tax_shelters based upon the facts and circumstances of the instant case we conclude that petitioner has failed in his burden of proving that he participated in the century concepts leasing program with an actual and honest objective of making a profit instead we find that petitioner engaged in the leasing program primarily if not exclusively to obtain tax deductions and credits thereby reducing the tax he would otherwise owe on income from other sources accordingly respondent is sustained on this issue issue negligence sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations sec_6653 provides for an addition_to_tax of percent of the interest on that portion of the underpayment attributable to negligence negligence is defined as a lack of due care or the failure to act as a reasonable person would act under similar circumstances 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_ 902_f2d_380 5th cir revg tcmemo_1988_408 85_tc_934 petitioner bears the burden of proving that no part of the underpayment for the year at issue is due to negligence or intentional_disregard_of_rules_and_regulations rule a 58_tc_757 the addition_to_tax for negligence under sec_6653 is correctly assessed in cases where claimed deductions are not supported by the facts 898_f2d_455 5th cir affg tcmemo_1989_56 and tcmemo_1989_189 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure freytag v commissioner supra reliance on representations by insiders promoters or offering materials ordinarily constitutes an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir reliance on a professional adviser can be inadequate when the taxpayer and his adviser knew nothing about the nontax business aspects of the venture 85_tc_557 80_tc_914 the facts in the instant case speak for themselves petitioner failed to adequately investigate century concepts and failed to elicit the services of a professional adviser before participating in the leasing program we will not belabor the issue or give undue dignity to petitioner's argument by reiterating what has been set forth above as we stated in harris v commissioner tcmemo_1981_46 to anyone not incorrigibly addicted to the ‘free lunch’ philosophy of life the entire scheme had to have been seen as a wholly transparent sham based upon the record in the instant case we find that petitioner’s actions do not approach the actions that a reasonable and ordinarily prudent person would have taken under the circumstances see chamberlain v commissioner supra pincite accordingly petitioner is liable for the additions to taxdue to negligence under sec_6653 and for the taxable years at issue respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
